Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9, 12-14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer (PG Pub. 2014/0329429) in view of Yu (CN 1924210).
Regarding claim 1, Eleazer teaches a composite material formed from plant fiber fabric comprising a base layer (can be construed as layer 100), a first plant fiber fabric (can be construed as upper layer 200 in Figure 2) on an upper surface of the base layer  and a second plant fiber fabric (can be construed as lower layer 200 in Figure 2) on a lower surface of the base layer and a resin present in each layer wherein the first plant fiber fabric and the second plant 
However, Yu teaches a method of manufacturing a plant fiber fabric comprising chemical degumming by treating raw plant fibers with an auxiliary comprising sodium triphosphate, a surfactant (such as carboxymethyl cellulose or water glass) and a non-acid leaching preparation (such as urea) wherein the method excludes acid leaching, alkali boiling stamping, acid washing  and fiber refining of the raw plant fibers. Yu is silent regarding the specifically claimed surfactant. However, the present specification teaches in paragraph 0070 there is no special limitation on the surfactant used (and therefore is not patentably distinct) and it would have been obvious to one of ordinary skill in the art to use any surfactant or anti-deposition agent, including that presently claimed. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the method of manufacturing the plant fiber as taught by Yu in Eleazer in order to retain fiber fineness and achieve less residual glue and arrive at the claimed invention. 
Although the previous combination does not disclose method as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed article, the previous combination clearly meet the requirements of present claims composite material.
Regarding claim 3, Eleazer teach adding color or dye to the textile layer 100. It would have been more than obvious to one of ordinary skill in the art to add dye to the first plant fiber fabric. Further, the first plant fiber fabric is considered to meet the limitations of having a printed or dyed pattern, having a natural color or a printed or dyed color or having a white color as the first plant fiber fabric must have one of these. 
Regarding claim 4, Eleazer teaches the layer 100 has a surface flame-retarding treatment using a flame retardant. It would have been more than obvious to one of ordinary skill in the art to surface treat the first and/or second plant fiber fabric with a flame retardant in order to provide flame retardancy to the entire composite. 
Regarding claim 5, Eleazer teaches both thermoplastic and thermosetting resins. Eleazer is silent regarding the claimed color of the resin. However, it would have been more than 
Regarding claim 6, Eleazer teaches the resin is phenolic or epoxy. 
Regarding claim 9, Although the previous combination does not disclose method, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed method and given that the previous combination meets the requirements of the claimed composite, the previous combination clearly meet the requirements of present claims composite.
Regarding claim 12, Eleazer teaches a product comprising the composite material of claim 1. 
Regarding claims 13 and 16-17, Eleazer is silent regarding the product being an interior panel of a vehicle including an aircraft, a building material, an indoor panel, a structural packing material or a sporting good. However, it would have been obvious to one of ordinary skill in the art to employ the product of Eleazer as any number of composite end uses including those presently claimed as is known in the art. 
Regarding claim 14, Eleazer teaches a method for manufacturing a composite material comprising weaving plant fiber yarn to obtain a plant fiber fabric using the plant fiber fabric to form the composite material having an outermost layer comprising the plant fiber fabric. The composite material is formed from plant fiber fabric comprising a base layer (can be construed as layer 100), a first plant fiber fabric (can be construed as upper layer 200 in Figure 2) on an upper surface of the base layer and a second plant fiber fabric (can be construed as lower layer 200 in Figure 2) on a lower surface of the base layer and a resin 380 present in each layer wherein the first plant fiber fabric and the second plant fiber fabric are each independently formed. Yu is silent regarding the specifically claimed surfactant. However, the present specification teaches in paragraph 0070 there is no special limitation on the surfactant used (and therefore is not patentably distinct) and it would have been obvious to one of ordinary skill in the art to use any surfactant or anti-deposition agent, including that presently claimed. The first and the second plant fiber fabrics are each independently selected fabrics made of ramie, flax, jute or kenaf. The base layer comprises a material including aramid fiber or ultrahigh molecular weight polyethylene fiber. The composite is formed by a method comprising placing the plant fiber fabric on an upper surface and optionally on a lower surface of the base layer to form a laminate and injecting a resin into the laminate and curing the injected resin to form the composite material. Eleazer is silent regarding the claimed method of manufacturing the plant fiber yarn. 
However, Yu teaches a method of manufacturing a plant fiber yarn from a plant raw material by chemical degumming by treating raw plant fibers with an auxiliary comprising sodium triphosphate, a surfactant (such as carboxymethyl cellulose) and a non-acid leaching preparation (such as urea) wherein the method excludes acid leaching, alkali boiling stamping, acid washing  and fiber refining of the raw plant fibers. 
Regarding claim 21, the previous combination is silent regarding the claimed rinsing. However, rinsing after textile fiber processing is well known in the art in order to remove impurities and further cleanse. The use of hot water including at the claimed temperatures and times is also known in the art and well within the skill set of one of ordinary skill in the art and therefore would have been obvious to one of ordinary skill in the art at the time of the invention. 
Regarding claim 22, the method excludes singeing as it is not taught. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eleazer (PG Pub. 2014/0329429) in view of Yu (CN 1924210) in view of Xiaosu et al. (CN 102321977).
Regarding claim 4, Eleazer and Yu are relied upon as set forth above. Eleazer and Yu are silent regarding the claimed treatments. However, Xiaosu et al. teach treating a plant fiber fabric with interfacial compatibilization treatment by using a coupling agent or potassium permanganate solution and surface flame retardant finishing by using nitrogen phosphorus based flame retardant in order to improve flame retardancy and mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the treatments of Xiaosu et al. in the previous combination in order to improve flame retardancy and mechanical properties.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eleazer (PG Pub. 2014/0329429) in view of Yu (CN 1924210) in view of Whitman (2,400,379).
Regarding claim 10, The previous combination is relied upon as set forth above in the rejection of claim 1 above. The previous combination is silent regarding the claimed fiber yarn twist. However, Whitman teaches utilizing the claimed twists per meter in order to prevent curl in the fabric. It would have been obvious to one of ordinary skill in the art at the time of the . 
Claims 11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer (PG Pub. 2014/0329429) in view of Yu (CN 1924210) in view of view of Gaillard (WO 2010/136720).
Regarding claim 11, The previous combination is relied upon as set forth above in the rejection of claim 1 above. The previous combination is silent regarding the claimed coating. However, Gaillard et al. teach coating natural fibers, including hemp fiber, with carbon nanotube coating in order to yield it conductive. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the coating of Gaillard et al. in the previous combination in order to yield it conductive and arrive at the claimed invention. 
Regarding claims 19-20, The previous combination relied upon as set forth above in the rejection of claim 1 above. The previous combination is silent regarding the claimed coating and amount of coating. However, Gaillard et al. teach coating a fiber, including natural fiber, with carbon nanotube coating in order to yield it conductive and improved strength. Gaillard teaches varying the amount of carbon nanotubes. It would have been obvious to one of ordinary skill in the art to arrive to the claimed amount of nanotubes in order to affect strength and conductivity. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the coating and amount of coating of Gaillard et al. in the previous combination in order to yield it conductive and arrive at the claimed invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Eleazer (PG Pub. 2014/0329429) in view of Yu (CN 1924210) in view of Whitman (2,400,379).
Regarding claim 18, The previous combination is relied upon as set forth above in the rejection of claim 1 above. The previous combination is silent regarding the claimed fiber yarn twist. However, Whitman teaches utilizing the claimed twists per meter in order to prevent curl in the fabric. It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the fiber yarn twist as taught by Whitman in the previous combination is in order to prevent curl in the fabric. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not found to be persuasive.
Applicant argues Eleazar teaches layers, 300 and 100 wherein 100 does not comprise resin. It is noted the rejection set forth above, Eleazar teaches layer 100 along with layers 200 on either side of layer 200 wherein the thermoplastic fibers are melted in layers 200 and 100 and therefore all the layers have a resin and are combined together by the resin. 
Applicant argues Yu does not teach the claimed specific surfactant. However, the present specification teaches in paragraph 0070 there is no special limitation on the surfactant used (and therefore is not patentably distinct) and it would have been obvious to one of ordinary skill in the art to use any surfactant or anti-deposition agent, including that presently claimed.
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Mckinnon/Examiner, Art Unit 1789